Case 1:17-cr-00548-PAC Document 499-3 Filed 09/03/21 Page 1 of 3




                           EXHIBIT 3
        Case 1:17-cr-00548-PAC Document 499-3 Filed 09/03/21 Page 2 of 3
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007




                                                     April 3, 2018




By Hand
Sabrina Shroff, Esq.
Federal Defenders of New York Inc.
52 Duane Street, 10th Floor
New York, NY 10007

               Re:    United States v. Joshua Adam Schulte, 17 Cr. 548 (PAC)

Dear Ms. Shroff:

               To ensure that you received all of the discovery in this case from prior counsel, we
provided you with the Government’s discovery letters for nine separate productions. Pursuant to
your request for the reproduction of that discovery, enclosed please find two flash drives. The
black flash drive titled “For Defense,” contains all of the discovery previously produced in
productions 1-4, 7, and 8. Production 2 contains materials designated pursuant to the protective
order and, thus, the black flash drive should not be shared with your client. The black flash drive
also includes all of production 5 except for one potentially privileged document, which will be
sent to you by a Wall AUSA. Productions 6 and 9 were previously produced to you on March 15,
2018.

               The silver flash drive titled “For Schulte,” which is for your client, contains the
same discovery as the black flash drive except it does not include production 2, which contains the
search warrant affidavits subject to the Protective Order. Furthermore, we are in the process of
loading productions 6 and 9 to hard drives that your client will be able to review at the MCC. We
will notify you when they are complete.

             In addition, contained on both flash drives is a document memorializing statements
made by your client during a meeting on November 16, 2017. This document constitutes the
Government’s tenth discovery production. The passwords for both drives is “USAOsdny2018!”.
        Case 1:17-cr-00548-PAC Document 499-3 Filed 09/03/21 Page 3 of 3

                                                                                                                                                                                                                                       Page 2


               Finally, as you are aware, other discovery that contains child pornography and
classified material—including a forensic copy of your client’s desktop computer and other
electronic devices—has been available for your review at the FBI’s SCIF at 26 Federal Plaza.
Tomorrow, this discovery is being moved to the SCIF at 500 Pearl Street. Given that this discovery
includes child pornography, our Office has designated an escort—Colleen Geier—who is walled
off from the prosecution team to accompany you while reviewing the discovery. Ms. Grier can be
reached at 212-637-1112.

                                             Very truly yours,

                                             GEOFFREY S. BERMAN
                                             United States Attorney


                                         by: /s/ Matthew Laroche
                                             ________________________________________________________________________________________________________________   ____________________________________________________________________




                                             Matthew Laroche / Sidhardha Kamaraju
                                             Assistant United States Attorneys
                                             (212) 637-2420

Enclosures
